                               Case 4:20-cv-00025-RSB-CLR Document 7 Filed 04/29/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  OREN G. EVANS,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:20-cv-25

                  UNIVERSITY OF CALIFORNIA DAVIS,

                  Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with this Court's Order dated April 24, 2020, adopting the Report and

                      Recommendation of the U.S. Magistrate as the opinion of this Court, judgment is entered dismissing

                      Plaintiff's Complaint without Prejudice. This case stands closed.




            Approved by: ________________________________
                          _________________
                                         _________________
                                                        _




            April 29, 2020                                                      John E. Triplett, Acting Clerk
           Date                                                                 C
                                                                                Clerk



                                                                                (By)
                                                                                 By) Deputy Clerk
GAS Rev 10/1/03
